DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I (original claims 1-7 and new claims 21-33) and species B (Figs. 2A-2E) in the reply filed on 2.25.2022 is acknowledged. No claims are withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations listed below must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Limitations which aren’t shown:
Claim 24: current flow through the first portion of the P bus is parallel to current flow through the first portion of the B bus bar, current flow through the second portion of the P bus bar is parallel to current flow through the first portion of the P bus bar is parallel to current flow through the first portion of the N bus bar, current flow through the second portion of the P bus bar is parallel to current flow from the second end of the capacitor to the first end of the capacitor, and current flow through the third portion of the P bus bar is parallel to current flow through the second portion of the N bus bar.
Claim 28: the P lead frame is further configured to be coupled to a first heat sink and the N lead frame is further configured to be coupled to a second heat sink.
Claim 33:  connecting a first signal terminal to the first power device using solder balls; and connecting a second signal terminal to the second power device using solder balls.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:.
In claim 23, “the terminal portion of the N lead frame is configured to be connected to a first portion of an N bus bar connected to a first end of a capacitor from a second portion, the first portion and the second portion lying along a first plane”, emphasis added.
In claim 24, “the terminal portion of the P lead frame is configured to be connected to a first portion of a P bus bar having the first portion, a second portion, and a third portion, the P bus bar connected to a second end of the capacitor from the third portion, the first portion lying along a second plane parallel to the first plane, the second portion lying along a third plane perpendicular to the first plane and the second plane, and the third portion lying along a fourth plane parallel to the first plane current flow through the first portion of the P bus is parallel to current flow through the first portion of the B bus bar, current flow through the second portion of the P bus bar is parallel to current flow through the first portion of the P bus bar is parallel to current flow through the first portion of the N bus bar, current flow through the second portion of the P bus bar is parallel to current flow from the second end of the capacitor to the first end of the capacitor, and current flow through the third portion of the P bus bar is parallel to current flow through the second portion of the N bus bar”, emphasis added.
In claim 27, “the terminal portion of the P lead frame and the terminal portion of the N lead frame are further configured to receive an insulator therebetween”, emphasis added.
In claim 28, “the P lead frame is further configured to be coupled to a first heat sink and the N lead frame is further configured to be coupled to a second heat sink”, emphasis added.
In claim 29, “positioning…”.
In claim 30, “orienting…”.
Note: with regards to the claim language “configured to”, the use of them term “configured to” in the claims does not appear to explicitly require the claimed features and arrangements followed by said term. The specification does not disclose said claimed features and arrangements in a non-explicit manner; the specification does not use the term “configured to” and explicitly discloses said claimed features and arrangements. Hence, “configured to” is broader in scope than the explicit disclosure of the specification and lacks proper antecedent basis in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 23-28, the use of them term “configured to” in the claims does not appear to explicitly require the claimed features and arrangements followed by said term. The specification does not disclose said claimed features and arrangements in a non-explicit manner; the specification does not use the term “configured to” and explicitly discloses said claimed features and arrangements. Hence, “configured to” is broader in scope than the explicit disclosure of the specification and introduces new matter since the claims are broader in scope that the specification.
In claim 23, “the terminal portion of the N lead frame is configured to be connected to a first portion of an N bus bar connected to a first end of a capacitor from a second portion, the first portion and the second portion lying along a first plane”, emphasis added, introduces new matter since the specification explicitly requires the claimed arrangement, but the claim is broader in scope since the 
In claim 24, “the terminal portion of the P lead frame is configured to be connected to a first portion of a P bus bar having the first portion, a second portion, and a third portion…”, emphasis added, introduces new matter since the specification explicitly requires the claimed arrangement, but the claim is broader in scope since the term “configure to” does not appear to explicitly require the claimed features and arrangements followed by said term. Dependent claims 25-26 do not address this deficiency.
In claim 27, “the terminal portion of the P lead frame and the terminal portion of the N lead frame are further configured to receive an insulator therebetween”, emphasis added, introduces new matter since the specification explicitly requires the claimed arrangement, but the claim is broader in scope since the term “configure to” does not appear to explicitly require the claimed features and arrangements followed by said term.
In claim 28, “the P lead frame is further configured to be coupled to a first heat sink and the N lead frame is further configured to be coupled to a second heat sink”, emphasis added, introduces new matter since the specification explicitly requires the claimed arrangement, but the claim is broader in scope since the term “configure to” does not appear to explicitly require the claimed features and arrangements followed by said term.
Regarding claim 24, “such that current flow through the first portion of the P bus is parallel to current flow through the first portion of the B bus bar, current flow through the second portion of the P bus bar is parallel to current flow through the first portion of the P bus bar is parallel to current flow through the first portion of the N bus bar, current flow through the second portion of the P bus bar is parallel to current flow from the second end of the capacitor to the first end of the capacitor, and current flow through the third portion of the P bus bar is parallel to current flow through the second 

Claims 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, “the terminal portion of the N lead frame is configured to be connected to a first portion of an N bus bar connected to a first end of a capacitor from a second portion, the first portion and the second portion lying along a first plane”, emphasis added, is indefinite as it is unclear if the terms followed by “configured to” are explicitly required or not. Generally, the terms followed by “configured to” are treated as non-explicit elements since “configured to” refers to functionality rather than structure. In the instant case, it is unclear if “a first portion of an N bus bar connected to a first end of a capacitor from a second portion, the first portion and the second portion lying along a first plane” are explicitly required or not by the scope of the claim given the amount of details provided after the term “configured to”.
Regarding claim 24, “the terminal portion of the P lead frame is configured to be connected to a first portion of a P bus bar having the first portion, a second portion, and a third portion, the P bus bar connected to a second end of the capacitor from the third portion, the first portion lying along a second plane parallel to the first plane, the second portion lying along a third plane perpendicular to the first plane and the second plane, and the third portion lying along a fourth plane parallel to the first plane and the second plane such that current flow through the first portion of the P bus (lacks proper antecedent basis) is parallel to current flow through the first portion of the B bus bar (lacks proper antecedent basis), current flow through the second portion of the P bus bar is parallel (shouldn’t it be perpendicular in view of “the second portion lying along a third plane perpendicular…”?) to current flow through the first portion of the P bus bar is parallel to current flow through the first portion of the N bus bar (run-on statement; the scope is indefinite), current flow through the second portion of the P bus bar is parallel to current flow from the second end of the capacitor to the first end of the capacitor, and current flow through the third portion of the P bus bar is parallel to current flow through the second portion of the N bus bar”, emphasis and comments added, is indefinite for (a) the comments added and (b) because it is unclear if the terms followed by “configured to” are explicitly required or not given the amount of details provided after said term; generally, the terms followed by “configured to” are treated as non-explicit elements since “configured to” refers to functionality rather than structure but in the instant case the amount of structure and details included after said term create confusion as to the scope of the claim. Claims 25-26 do not address these deficiencies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/854797 (“reference application”). 
Regarding claim 1, claim 1 of the reference application discloses a power card for use in a vehicle, the power card comprising: an N lead frame having a body portion and a terminal portion, the terminal portion extending outward from the body portion (“an N lead frame having a body portion and a terminal portion, the terminal portion extending outward from the body portion”); a P lead frame having a body portion and a terminal portion, the terminal portion extending outward from the body portion (“a P lead frame having a body portion and a terminal portion, the terminal portion extending outward from ”); an O lead frame having a body portion and a terminal portion, the terminal portion extending outward from the body portion, the O lead frame being located between the N lead frame and the P lead frame (“an O lead frame having a body portion and a terminal portion, the terminal portion extending outward from the body portion, the O lead frame being located between the N lead frame and the P lead frame”); a first power device having a first side and a second side (inherent) and being located between the N lead frame and the O lead frame (“a first power device being located on a first side of the O lead frame between the body portion of the N lead frame and the body portion of the O lead frame”); and a second power device having a first side and a second side (inherent) and being located between the O lead frame and the P lead frame (“a second power device being located on a second side of the O lead frame between the body portion of the O lead frame and the body portion of the P lead frame”).
Claim 1 of the reference application does not explicitly disclose the first side coupled to the body portion of the N lead frame and the second side coupled to the body portion of the O lead frame, and, the first side coupled to the body portion of the O lead frame and the second side coupled to the body portion of the P lead frame.
It would have been obvious to one of ordinary skill in the art to include the claimed arrangement into claim 1 of the reference application and arrive at the claimed invention so as to form a vertically stacked package and ensure electrical interconnection between the power devices and the lead frames, and, so as to increase packaging density in said vertical stacked package.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. US 11227821 B2 (“reference”).
Regarding claim 1, claim 1 of the reference discloses a power card for use in a vehicle, the power card comprising: an N lead frame having a body portion and a terminal portion, the terminal portion extending outward from the body portion (“an N lead frame having a body portion and a terminal portion, the terminal portion extending outward from the body portion”); a P lead frame having a body portion and a terminal portion, the terminal portion extending outward from the body portion (“a P lead frame having a body portion and a terminal portion, the terminal portion extending outward from the body portion”); an O lead frame having a body portion and a terminal (cooling) portion, the terminal (cooling) portion extending outward from the body portion (“an O lead frame having a body portion and a cooling portion, the cooling portion extending outward from the body portion”), the O lead frame being located between the N lead frame and the P lead frame (“the O lead frame being located between the N lead frame and the P lead frame”); a first power device having a first side and a second side (inherent) and being located between the N lead frame and the O lead frame (“a first power device being located on a first side of the O lead frame between the body portion of the N lead frame and the body portion of the O lead frame”); and a second power device having a first side and a second side (inherent) and being located between the O lead frame and the P lead frame (“a second power device being located on a second side of the O lead frame between the body portion of the O lead frame and the body portion of the P lead frame”).
Claim 1 of the reference does not explicitly disclose the first side coupled to the body portion of the N lead frame and the second side coupled to the body portion of the O lead frame, and, the first side coupled to the body portion of the O lead frame and the second side coupled to the body portion of the P lead frame.
It would have been obvious to one of ordinary skill in the art to include the claimed arrangement into claim 1 of the reference and arrive at the claimed invention so as to form a vertically stacked package and ensure electrical interconnection between the power devices and the lead frames, and, so as to increase packaging density in said vertical stacked package.
Regarding claim 2, claim 5 of the reference discloses further comprising a first end and a second end (“a first end and a second end”), the second end being opposite the first end (“the second end being opposite the first end”), and wherein the terminal (cooling) portion of the O lead frame is at the first end (“the cooling portion of the O lead frame is at the first end”) and the terminal portion of the P lead frame and the terminal portion of the N lead frame are at the second end (“the terminal portion of the P lead frame and the terminal portion of the N lead frame are at the second end”).
Regarding claim 21, claims 1 and 5 of the reference discloses a power card comprising: a N lead frame having a terminal portion at a first end of the power card (“an N lead frame having a body portion and a terminal portion, the terminal portion extending outward from the body portion” and “the terminal portion of the N lead frame are at the second end”) ; a P lead frame having a terminal portion at the first end of the power card (“ a P lead frame having a body portion and a terminal portion, the terminal portion extending outward from the body portion” and “the terminal portion of the P lead…are at the second end.”); a O lead frame located between the N lead frame and the P lead frame and having a terminal (cooling) portion at a second end of the power card opposite the first end (“an O lead frame having a body portion and a cooling portion, the cooling portion extending outward from the body portion, the O lead frame being located between the N lead frame and the P lead frame” and “the second end being opposite the first end, and wherein the cooling portion of the O lead frame is at the first end”); a first power device coupled (broad term) to the N lead frame and the O lead frame (“a first power device being located on a first side of the O lead frame between the body portion of the N lead frame and the body portion of the O lead frame”); and a second power device coupled to the O lead frame and the P lead frame (“ a second power device being located on a second side of the O lead frame between the body portion of the O lead frame and the body portion of the P lead frame”).


Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 21, 23, 27-30 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oratti Kalandar et al. (“Oratti”, US 20180114745 A1).
Regarding claim 1, Oratti discloses a power card for use in a vehicle (intended use; no structure imparted), the power card comprising: an N lead frame (107, “substrate 107 may be another type of package substrate such as a lead frame”) having a body portion (central portion of 107) and a terminal portion (end portion of 107), the terminal portion extending (integrally) outward from the body portion (Fig. 8); a P lead frame (501, “plate structure 501 is a flat, solid plate of thermally conductive material (e.g. copper, aluminum, steel). In other embodiments, plate structure 501 may include openings and/or have undulations”; the term “lead frame” does not impart a structural difference over 501) having a body portion (central portion 501) and a terminal portion (end portion of 501), the terminal portion extending (integrally) outward from the body portion (Fig. 8); an O lead frame (203, “heat sink structure 203 is integrally formed from a thermally conductive material (e.g. copper, aluminum, steel). In one embodiment, heat sink structure 203 is formed by molding thermally conductive material or formed from a sheet of terminally conductive material that is cut and bent to the shape shown in the Figures or 
Regarding claim 2, Oratti discloses further comprising a first end (left) and a second end (right), the second end being opposite the first end (Fig. 8), and wherein the terminal portion (as left 207) of the O lead frame (203) is at the first end and the terminal portion (as right end) of the P lead frame (501) and the terminal portion (as right end) of the N lead frame (107) are at the second end (Fig. 8).
Regarding claim 21, Oratti discloses a power card (Fig. 8) comprising: a N lead frame (107, [0014]) having a terminal portion (left end) at a first end (left) of the power card; a P lead frame (501, [0026]; the term “lead frame” does not impart a structural difference over 501) having a terminal portion (left end) at the first end (left) of the power card (Fig. 8); a O lead frame (203, [0020]; the term “lead frame” does not impart a structural difference over 203)  located between the N lead frame and the P lead frame and having a terminal portion (right 207) at (near) a second end (right) of the power card opposite the first end (Fig. 8); a first power device (103, [0015]) coupled to the N lead frame (107 
Regarding claims 23 and 27-28, Oratti discloses (claim 23) wherein the terminal portion (left end) of the N lead frame (107) is configured to be connected (via 603/803) to (none of the elements recited hereinafter are explicitly required as “configured to” defines a functionality and not a structure) a first portion of an N bus bar connected to a first end of a capacitor from a second portion, the first portion and the second portion lying along a first plane (Fig. 8. Again, “a first portion of an N bus bar connected to a first end of a capacitor from a second portion, the first portion and the second portion lying along a first plane” is not explicitly required in view of “configured to”; the prior art appears capable of being used in said configuration), (claim 27) wherein the terminal portion (left end) of the P lead frame (501) and the terminal portion (left end) of the N lead frame (107) are further configured to receive an insulator (e.g. 601) therebetween (Fig. 8, the insulator is not explicitly required; the prior art appears capable of being used in said configuration), and, (claim 28) wherein the P lead frame (501) is further configured to be coupled to a  first heat sink (not explicit; e.g., 805, the prior art appears capable of being used in said configuration) and the N lead frame (107) is further configured to be coupled to a second heat sink (not explicit; e.g., 801, the prior art appears capable of being used in said configuration in Fig. 8).
Regarding claim 29, Oratti discloses a method of manufacturing a power card (Figs. 1-8), the method comprising: fabricating an N lead frame (107, [0014]) having a body portion (central portion) and a terminal portion (end portion), the terminal portion (integrally) extending outward from the body portion (Fig. 1); fabricating a P lead frame (501, [0026]; the term “lead frame” does not impart a structural difference over 501) having a body portion (central portion) and a terminal portion (end portion), the terminal portion (integrally) extending outward from the body portion (Fig. 5); fabricating an O lead frame (203, [0020]; the term “lead frame” does not impart a structural difference over 203) 
Regarding claims 30 and 33, Oratti discloses (claim 30) wherein coupling the first power device to the body portion of the N lead frame and the body portion of the O lead frame, and coupling the second power device to the body portion of the O lead frame and the body portion of the P lead frame (Figs. 1-6) comprises orienting (placing) the N lead frame, the O lead frame, and the P lead frame such that the terminal portion (as left 207) of the O lead frame (203) is at (near) a first end (left) of the power card and the terminal portion (as right end) of the P lead frame (501) and the terminal portion (as right end) of the N lead frame (107) are at a second end (right) of the power card (Fig. 6), and, (claim 33) further comprising: connecting (indirectly at least) a first signal terminal (803) to the first power device (103) using solder balls (603/105); and connecting a second signal terminal (another 803) to the second power device using solder balls (603/405/403, Fig. 8).

Claims 1-2, 6-7, 29-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20170207150 A1) in view of Oratti.
Regarding claims 1-2 and 6-7, Choi disclose (claim 1) a power card for use in a vehicle, the power card (Fig. 5) comprising: an N lead frame (120) having a body portion (120a) and a terminal portion (120b’/120b”, [0042]); a P lead frame (150”) having a body portion (over 130”) and a terminal portion (over 120b’), the terminal portion extending outward from the body portion (Fig. 5); an O lead frame (150’) having a body portion (below 130”) and a terminal portion (over 120b”), the terminal portion extending outward from the body portion (Fig. 5), the O lead frame (150’) being located between the N lead frame (120) and the P lead frame (150”); a first power device (130’, [0006-0007]) having a first side (bottom) and a second side (top) and being located between the N lead frame and the O lead frame, the first side coupled (via AD’) to the body portion of the N lead frame and the second side coupled (via 140’) to the body portion of the O lead frame; and a second power device (130”) having a first side (bottom) and a second side (top) and being located between the O lead frame and the P lead frame, the first side coupled (via AD”) to the body portion of the O lead frame and the second side coupled (via 140”) to the body portion of the P lead frame (Fig. 5), (claim 2) further comprising a first end (left) and a second end (right), the second end being opposite the first end (Fig. 5), and wherein the terminal portion (over 120b”) of the O lead frame is at the first end (left) and the terminal portion (over 120b’) of the P lead frame and the terminal portion of the N lead frame (as 120b’) are at the second end (Fig. 5), (claim 6) wherein a width (A) of the terminal portion (120b’/12-b”) of the N lead frame is greater than or equal to a width (B) of the first power device (130’) and a width (C) of the terminal portion of the P lead frame is greater than or equal to a width of the second power device (D, Fig. 5 below, MPEP 2125), and, (claim 7) wherein the body portion (120a) of the N lead frame includes an (integral) integrated heat spacer (top half thereof) protruding vertically outward toward the first power device (130’) to create separation (between bottom half and top half of 120a) for (intended use 

    PNG
    media_image1.png
    283
    386
    media_image1.png
    Greyscale

Choi fails to disclose (claim 1) the terminal portion extending outward from the body portion with respect to the N lead frame.
Oratti discloses the terminal portion (end portion) extending outward from the body portion (central portion) with respect to the N lead frame (107, Fig. 1, [0014], “substrate 107 may be another type of package substrate such as a lead frame”).
It would have been obvious to one of ordinary skill in the art to include the shape and arrangement of Oratti in the device of Choi and arrive at the claimed invention (a) so as to facilitate packaging of multiple components (Oratti, [0001-0002]), (b) so as to ensure the N lead frame is mechanically stable to withstand the mounting of multiple components thereon, and/or, (c) because it 
Regarding claims 29-30 and 33, Choi discloses (claim 29) a method of manufacturing a power card, the method (Fig. 5) comprising: fabricating an N lead frame (120) having a body portion (120a) and a terminal portion (120b’/120b”); fabricating a P lead frame (150”) having a body portion (over 130”) and a terminal portion (right), the terminal portion extending outward from the body portion; fabricating an O lead frame (150’) having a body portion (below 130”) and a terminal portion (left), the terminal portion extending outward from the body portion; positioning the O lead frame (150’) between the N lead frame (120) and the P lead frame (150”, Fig. 5); coupling a first power device (130’) to the body portion of the N lead frame (via AD’) and the body portion of the O lead frame (via 140’), a first side (bottom) of the first power device coupled to the body portion of the N lead frame and a second side (top) of the first power device coupled to the body portion of the O lead frame such that the first power device is positioned between the N lead frame and the O lead frame (Fig. 5); and coupling a second power device (130”) to the body portion of the O lead frame (via AD”) and the body portion of the P lead frame (via 140”), a first side (bottom) of the second power device coupled to the body portion of the O lead frame and a second side (top) of the second power device coupled to the body portion of the P lead frame such that the second power device is positioned between the O lead frame and the P lead frame (Fig. 5), (claim 30) wherein coupling the first power device to the body portion of the N lead frame and the body portion of the O lead frame, and coupling the second power device to the body portion of the O lead frame and the body portion of the P lead frame comprises orienting (placing) the N lead frame (120), the O lead frame (150’), and the P lead frame (150”) such that the terminal portion (left) of the O lead frame is at (near) a first end (left) of the power card and the terminal portion (right) of the P lead frame and the terminal portion (as 120b’) of the N lead frame are at (near) a second end (right) of the power card (Fig. 5), and, (claim 33) further comprising: connecting a first signal terminal 
Choi fails to disclose (claim 29) the terminal portion extending outward from the body portion with respect to the N lead frame.
Oratti discloses the terminal portion (end portion) extending outward from the body portion (central portion) with respect to the N lead frame (107, Fig. 1, [0014], “substrate 107 may be another type of package substrate such as a lead frame”).
It would have been obvious to one of ordinary skill in the art to include the shape and arrangement of Oratti in the device of Choi and arrive at the claimed invention (a) so as to facilitate packaging of multiple components (Oratti, [0001-0002]), (b) so as to ensure the N lead frame is mechanically stable to withstand the mounting of multiple components thereon, and/or, (c) because it has been held that a change in size/shape is generally recognized as being within the level of ordinary skill in the art (MPEP 2144.04 IV).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Oratti as applied to claim 1 above, and further in view of Noquil et al. (US 11177197 B2).
Regarding claim 3, Choi/Oratti fails to disclose wherein the terminal portion of the P lead frame and the terminal portion of the N lead frame lie along respective parallel planes, such that current flow through the P lead frame is parallel to current flow through the N lead frame.
Noquil discloses wherein the terminal portion (near 194) of the P lead frame (122) and the terminal portion (112) of the N lead frame (110) lie along respective parallel planes (given thickness of 104), such that (functionality presumed inherent per MPEP 2111, 2112, 2114 and/or 2172.05(g)) current flow through the P lead frame is parallel (at least partly since sections of 122 and 110 are parallel) to current flow through the N lead frame (Fig. 2A).
.

Claim 21 and 23-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi.
Regarding claims 21 and 23-28, Choi discloses (claim 21) a power card (Fig. 5) comprising: a N lead frame (120) having a terminal portion (120b’) at (near hereinafter) a first end (right) of the power card; a P lead frame (150”) having a terminal portion (at 155’) at the first end (right) of the power card; a O lead frame (150’) located between the N lead frame and the P lead frame and having a terminal portion (at 155”) at a second end (left) of the power card opposite the first end; a first power device (130’) coupled (via AD’/140’) to the N lead frame and the O lead frame; and a second power device (130”) coupled to the O lead frame and the P lead frame (via AD”/140”, Fig. 5), (claim 23) wherein the terminal portion (120b’) of the N lead frame is configured to be (capable) connected (indirectly at least) to a first portion (not explicitly claimed) of an N bus bar (not explicitly claimed) connected to a first end (not explicitly claimed) of a capacitor (not explicitly claimed) from a second portion (not explicitly claimed), the first portion and the second portion lying along a first plane (not explicitly claimed, Fig. 5, the prior art is presumed capable of being used according to the claimed functionality per MPEP 2111, 2112, 2114 and/or 2173.05(g)), (claim 24) wherein the terminal portion (at 155’) of the P lead frame (150”) is configured to be (capable) connected (indirectly at least) to (none of the subsequent elements after “configured to” are explicitly required; only the capability of being used in such manner) a first portion of a P bus bar (not explicitly claimed) having the first portion, a second portion, and a third the prior art is presumed capable of being used according to the claimed functionality per MPEP 2111, 2112, 2114 and/or 2173.05(g)), (claim 25) wherein a width of the terminal portion of the N lead frame (120) is less than a width of the N bus bar (not explicitly claimed per claim 23) and a width of the terminal portion of the P lead frame (150”) is less than a width of the P bus bar (not explicitly claimed. Per claims 23-24 neither the N bus bar nor the P bus bar are explicitly required elements, hence, claim 25 does not explicitly require them. The prior art is presumed capable of meeting the claimed functionality per MPEP 2111, 2112, 2114 and/or 2173.05(g)), (claim 26) wherein the width (A) of the terminal portion of the N lead frame is greater than or equal to a width (B) of the first power device and the width (C) of the terminal portion of the P lead frame is greater than or equal to a width of the second power device (D, Fig. 5 below), (claim 27) wherein the terminal portion (at 155’) of the P lead frame and the terminal portion (120b’) of the N lead frame are further configured to receive (at regions other than where they are connected) an insulator (170; not explicitly claimed) therebetween (Fig. 5), and, (claim 28) wherein the P lead frame (150”) is further configured to be coupled to a first .


    PNG
    media_image1.png
    283
    386
    media_image1.png
    Greyscale


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Noquil et al. 
Regarding claim 22, Choi fails to disclose wherein the terminal portion of the P lead frame and the terminal portion of the N lead frame lie along respective parallel planes, such that current flow through the P lead frame is parallel to current flow through the N lead frame.
Noquil discloses wherein the terminal portion (near 194) of the P lead frame (122) and the terminal portion (112) of the N lead frame (110) lie along respective parallel planes (given thickness of 104), such that (functionality presumed inherent per MPEP 2111, 2112, 2114 and/or 2172.05(g)) current flow through the P lead frame is parallel (at least partly since sections of 122 and 110 are parallel) to current flow through the N lead frame (Fig. 2A).
It would have been obvious to one of ordinary skill in the art to include the arrangement of Noquil in the device of Choi so as to realize a clip package wherein “Clip packages generally have better 

Allowable Subject Matter
Claims 4-5 and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or suggest the bend features and greater distance  recited within the context of claims 4 and 31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Andres Munoz/Primary Examiner, Art Unit 2894